Cockrill, C. J. Laura Eastham, who is- non compos,, arid her guardian, were made defendants to a suit by the appellee to foreclose a mortgage executed by Laura’s father, T. J. Eastham, the -complaint alleging that she claimed an interest in the mortgaged premises. The guardian filed a cross complaint setting up paramount title in his ward. The cause was heard upon the pleadings and depositions, and the court decreed that Laura had no interest in the land.  1.Advancement: Presumption of: Rebutting evidence. The proof showed that the father had purchased the land and taken the deed in Laura’s name. The contention is that the evidence establishes a resulting trust in favor of father, and that the mortgage attached to his equitable interest. But the proof, so far from overturning the presumption of an advancement which the law raises when a father purchases land and causes it to be conveyed to his child, (Robinson v. Robinson, 45 Ark., 481,) confirms it. The daughter was non-compos, and the father when he gave directions for the conveyance to be made to her, declared that it was done as a provision for her on account of her infirmity. The proof relied upon by the appellant is that he also assigned as a reason for the conveyance to Laura that he wished to exclude his second wife and her children from the benefits of the property, and expressed the view that as the natural guardian of his daughter, he would be able to enjoy the use of the land. But the exclusion of the second wife and her children was consistent with the idea of a gift to Laura, and the fact that the father expected to reap only such benefit as his guardianship would afford him, was confirmatory of his expressed wish to confer the estate upon her.  2. Deed to imbecile: Delivery. It is further argued that the deed to the land was never 0 delivered to Laura, and that the title for that reason never vested in her. The contention is that delivery of the deed to the father, who was the natural guardian of his imbecile daughter, was not a delivery to the daughter. The proposition can not be sustained. There is no question about the intention of the grantor to pass the title by the delivery. The assent of the imbecile could not be demanded, for she was incapable of assenting. But the conveyance was beneficial to her, and the presumption of assent under such circumstances is a rule of law. The father’s declaration, at the time of the execution of the deed, shows, as we have seen, that his intention was to accept it for the daughter’s benefit,, and, as she was non’compos, it was like the acceptance of a deed by a parent for an infant child which has always been deemed a sufficient delivery. Tiedeman on Real Property,, sec. 814. If Laura was an improper party to the suit to foreclose the mortgage, the appellee cannot be heard to complain,, (Adams v. Edgerton, 48 Ark., 419,) but the full measure of the relief to which he is entitled should be granted. The-judgment against her interest will be reversed, and, as she is in possession, a decree will be entered here quieting her title against the appellee’s mortgage.